Citation Nr: 0916619	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-39 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Paget's disease.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk





INTRODUCTION

The Veteran served as a member of the Tennessee Army National 
Guard from December 1973 to January 2004.

This case is before the Board of Veteran's Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

The Veteran served in the Army National Guard from December 
1973 to January 2004.  The case was previously remanded for 
complete Army National Guard service records, including any 
treatment records for Paget's disease and hypertension.  

Additional development is needed prior to further disposition 
of the claims for service connection for Paget's disease and 
hypertension.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The Army National Guard treatment records show continued 
treatment for Paget's disease.  The Veteran underwent an 
examination in November 2001, which noted that he was first 
diagnosed with Paget's disease in January 2001, but the 
disease had its onset in 1992.  It remains unclear to the 
Board whether the Veteran's Paget's disease was either caused 
or aggravated by his service, specifically any periods of 
active service.  Therefore, a remand for a VA examination to 
determine the etiology of the Veteran's current Paget's 
disease is necessary prior to final adjudication of this 
claim.

In addition, the Veteran claims that his hypertension was 
caused by a May 2001 incident, when the Veteran sustained 
heat exhaustion, which elevated his blood pressure.  The 
Veteran suffered from a hypertensive episode while in full 
gear on exercise.  A May 2001 medical examination showed that 
the Veteran suffered from a hypertensive episode while on 
active duty for training.  However, it is not clear to the 
Board whether the Veteran's current hypertension resulted 
from the May 2001 heat exhaustion incident.  A remand for a 
VA examination and etiological opinion in necessary prior to 
final adjudication of the Veteran's claim for service 
connection for hypertension.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
the Veteran's diagnosed Paget's disease.  
The claims file should be reviewed by the 
examiner and the report should note that 
review.  The rationale for all findings 
and conclusions should be set forth in a 
legible report.  The examiner must clarify 
the Veteran's Paget's disease diagnosis 
and specifically provide the following 
opinions:

(a)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's Paget's disease is due to or 
the result of, or was incurred during, 
any active duty for training in the Army 
National Guard?

(b)  If not due to or the result of 
active service, is it at least as likely 
as not (50 percent or greater 
probability) that Paget's disease was 
aggravated during any period of active 
duty or active duty for training.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
the Veteran's diagnosed hypertension.  The 
claims file should be reviewed by the 
examiner and the report should note that 
review.  The rationale for all findings 
and conclusions should be set forth in a 
legible report.  The examiner must clarify 
the Veteran's hypertension diagnosis and 
specifically provide the following 
opinions:

(a)  Is it at least as likely as not (50 
percent or greater probability) that the 
hypertension is due to or the result of 
the May 2001 incident of heat exhaustion, 
or

(b)  If not due to or the result of the 
May 2001 incident of heat exhaustion, is 
it at least as likely as not (50 percent 
or greater probability) that hypertension 
was incurred in or aggravated during any 
period of active duty or active duty for 
training.

3.	Then, readjudicate the claims.  If the 
decision remains
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

